IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA
Alexandria Division

ANDREW B. DUNCAN, )
Petitioner, )
)
v. ) 1:17-er-106
)
UNITED STATES OF AMERICA, )
Respondent. )
ORDER

On May 8. 2019, United Statcs Magistrate Judge Theresa Carroll Buchanan entered a
Report and Recommendation (“Report”) on this 28 U.S.C. § 2255 motion to vacate, sct aside, or
correct a sentence by a person in federal custody, recommending that the motion be denied.

Upon consideration of the record and the Report, to which no objections have been filed,
and having found no clear error,’

The Court ADOPTS, as its own, the findings of fact and recommendations of the United
States Magistrate Judge, as sct forth in the Report (Doc. 249).

Accordingly,

It is hereby ORDERED that plaintiffs’ motion to vacate, sct aside, or correct a sentence

by a person in federal cusiody (Dkt. 225) is DENIED.

The Clerk is directed to provide a copy of this Order to petitione lI counsel of record.

   
    
 

Alexandria, VA

June 11, 2019 T. S. Ellis, 10

United States Didtrict Judge

 

! See Diamond v. Colonial Life & Ace. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (in the absence
of any objections to a magistrate’s report, the court “need not conduct a de nove review, but instead
must ‘only satisfy itself that there is no clear error on the face of the record in order to acecpt the
recommendation.””).
